Auerer    IS. -



                                 Fobmary 17, 1958

?Ion. go1110 8tmklej                    Oplon No. W-191-A
hcrbtrry   of State                       : Whether a foreign              corporation
Aurtln,   Texas                                  tbat   lr a llmlted       wrtner
                                                 aurt   take cuta    im1t to do
                                                                       r
                                                 bUalneBB in th0 tat0 if the
                                                 limited .partnorahlp ongage
                                                 in oertrln limited rctlvltIe8
                                                 in the btBte$ 8td related
                                                 quertlon,
Dear Hr. btoaklef:
             0th prevloua ‘Oplnlon No. WU-191
                                           ~- is MtMravn ind thd
.SollaVlng   18 eubrtlfuted  in lieu tnereorr
             Yar have rtited     and asked tho.followlng~
           . %e opinion of aw’ bfflie        is reapectfullP
     requested In conaldera t Ion of the follovlng:      .. .
                                           . .
             “A llmltad partnership if being famed on
     the brrlr of Artlole 6132~ of Vernonfs Civil
   - ~t$utw     to be knovn 88 Vetwolano Pet~laum,
         . The partnership iu being formed to ac-
     quire an undlvlded interert      in certain hydx+
     ombon ooncetslonr granted by the Replbllo of
     Vmmuola md to oin in the exploration and
     dwelopment of 08 JQ oonce118lon8, and it vi11
     not engago ln lP actlvltier       except ruch ar
     relate to It8 properltlm in Venezuol8.         San
     Jaclnto Venetolano, C. A., a Delduarr corpor-
     ation qunllflsb     in Texas and reglrterul    in
     Vanrnrela, vi11 be role general partner and
     the llmltad partnerr vi11 canalat of a grcup
     of mmonr,      some of vhom are lndlvldualo,’
     aou prrtnrrrhipr and ~8omecorporatlonr.           The
                      vhlch the Oeneral- Partner may
                        prrtnbrshlp. in Texar will be
                              en4 rbcordr 0i branBaC-
     tlom crrrlul     out in Venetuela, the flllng of
     l Unltod Stats~.‘Inoome Tax Return       (Form 1065),
     the lx o r c leoof genrrel au ervlrlon over oper-
     ating pOraOn?M ln Venszue Pa and pO8Blbl~ ln
     8ome Instancrr the negotlatlon      of contr8ctr to
     be performed In Venemmla.
Bon.    Zollle     8te6klm7, page 2          W-191-A


             "The queatlmn      prQaQnta6w&er     the submlttd
       fact8 an:
              "1. Vlll l corporate 11alltea   rtner   bo
       required to take out e permit to do IFi8lnerr if
       the pertnarship engage8 in no other lctlvltlo8
       thn thoes 8tetad lbwe?
              “2. 18 a pnrtnerahlp regarded 88 l ‘p a           r o n*
       vlthln the meaning o? Section 2 of the Texer
       Onliorm Partnerahlp Act, entltld   to become a
       partner either lnltlelly  or by aubatltutlon?"
                 VQ anuvQr Pam firat   question   er tollova:
          A foreign corporation vhlch become8 a lialte6  pert-
nor in a Texas limited partnsrahlp and contrlbutQ8 oapltel to
the pertnirahlp %8 fnnrectlng     bualnQ88 in the 8tato 80 l8 to
requ%ro quellflcatlon  in the State if the ecfa a? tha pkrtner-
skip vould conxtltuta tranaactlng    bu8lners In fhQ btifr l? done
                                            he ectlone o? the foralgn
                                           near' in the atate. w
                                             245 67 8.Y. 8111
                                           '114 418. 66, 8g #.W.    .
                                           ) 8500 Vol. 17, p.
553.   The extent to vhlch the iorelgn corpora~lon 18 trene-'
rctlng bualnass in the 8tatQ lx .to be meesuretl by it8 oepZte1




            The quee~~lonvhethk ‘keiieln        acts oOnatl$.te thQ trana-
acting   of bualnera in the.gtitQ       la mainly e que8tlon of fact.
 All Xha combined lctr OS'the fo r eig       cno +p o r a tlo    in thla
                                                             lnbn,
 lnrtancs- tha ectr o? thQ limitad part
 gene.ral partner     mot be conaldered.
                   I Texas Sup. Ct.
                 (PSI’BI. .Ecd.) SQC. 6
                                                              .
             It 18 8lgnl?lcent     that l? thQ llmlta8 pertnQrahlp vba
 not trensactlng bualnQs8 in the State, tharQ vcruld not seem to
 be any reamon for ths limitad partnerahlp          to rdglater vlth the
 Secretary of State.        Amthor, it la n&d that the raqulnment
.o? ArtlclQ 8.01 of the Texas Bual'nea'e Corporation Act fa "to
-Non. 201110 btaakley,pegr 3                W-191-A




EUalne88 COrpOX%tlm Act pUta 8t rQBt &%n$ old iBSU(IB, 6Qctlon
A of Article 8.01 lnvokQ8 the requlremantof procuringa OQC-
 tlflcateof authoritymore rtrlctlPand based o n    leas lotlvlty
 or fever acts or OCCUrrencQBthan the old IvtquirQmQntB of Vhat
 COnBtitUtQd     ‘doing bUBin4JSB:   The enavar to your flrat     quaatlon
 la q’JQB”.
             We do not bellwQ It ID nQcQrrarPto lM ver y o ur
 aQcond question,aa Qn ansver theretovould in no v&P aid tha
~Sacretaryof Stats in the dlrchargeof thQ dutl'ar   of hla office.
 This 18 80, bQC8UBQ vhen the dOCW&Qntdascrlbsdin VQrnOn'B
Revised Civil Statutes,Art. 61328, Sec. 3, ID preaentQdto.the
Secret&y of State for filing, togethervlth thr ?%llng Soa of
 $25.00, it ID tha duty of thQ SQcrataryof Statato file it.
 An edjudlcetlon   ,o?vhether the parties to tha documentvho P.lr-
 port $9 become llmltetl  partnsrado or do not become1lmltQd .
 partnersvould hove to be made by a court # thlr adjudlc8tlon
 la not for thQ Secratary0T Stata.
                                 SUNNARY
             A ioralgncorporetlonwhich ha 8ntarQd
       llitoa Texar limitad partnerahlpaa a llmltad
     . partnermart take out a certl?lcetQof euthor-
       lty to transactbuBlnQaB in this StetQ I? tha .
      action8 o? the partnershipor of the foreign
       corporationconatltutetha transactingoi bus-
       lnear In the State under ArtlclQ 8.01 o?.tha
       Texas Furlnas8CorporationAct, if done dlractlf
       or alone by the foreign corporation. The act8
       dQscrlbedin thi8 PQqUQBt d0 COlWtitUtQ  t=S-
     'actingbualnesain the State. We do not find
       it necersa~  to anaver the aboond queatlon
       oaked.



 OP5:jasIVC
 APPROVB) :
 OPINIONCO-:                         By a/Oeo~e    P. Bieckburn
 ~,M.‘Dathrln,  Chairnun                   OQO~O   ?. Blackburn
 John Mlnton, Jr.                          ASBlStW&
 J. Y. Wheolar
 m             FON '1RtATI'GRNNY
                               OP(WAL 6Y: U. V.       0rppox-t